PER CURIAM.
Thomas John Harwood appeals from a judgment imposing a ten-year sentence for first degree burglary, I.C. §§ 18-1402, -1403. The judgment provides that the first three years of the sentence must be spent in confinement, with Harwood being eligible for parole or discharge at any time during the seven-year indeterminate part of the sentence. See I.C. § 19-2513 (Unified Sentence Act). The sole issue presented on appeal is whether the district court abused its sentencing discretion. We hold that the sentence was not excessive and we affirm the judgment of conviction.
Harwood pled guilty to the crime of burglary following his arrest during the nighttime inside a Coeur d’Alene business that had closed for the day. The presentence investigation report showed that Harwood had a prior criminal record including numerous burglary and larceny offenses. Harwood had been incarcerated at least five previous times, including substantial prison sentences. At the time of his arrest, Harwood was on probation for grand theft. He was then twenty-eight years old, with a longtime history of severe drug and alcohol abuse. For the burglary in this case, Har-wood could have received a sentence of fifteen years. I.C. § 18-1403.
Having reviewed the full record and having considered the sentencing criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion by imposing the sentence of ten years. The judgment imposing the sentence is affirmed.